Citation Nr: 1025637	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  09-02 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
angioedema.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to December 
2007; he had prior Air National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision, in which the RO, in 
pertinent part, granted service connection for angioedema and 
assigned an initial 10 percent rating, effective January 1, 2008.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection, the Board has 
characterized the issue on appeal in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service-connected disability).

In February 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing; a copy of 
the transcript is associated with the record.  At that hearing, 
the Veteran submitted additional evidence, along with a waiver of 
RO consideration.  See 38 C.F.R. § 30.1304 (2009).  Although the 
record was held open for 30 days, no additional evidence was 
received.


FINDING OF FACT

Since the award of service connection, the Veteran's 
manifestations of angioedema have more nearly approximated 
recurrent episodes occurring at least four times during any past 
12-month period, requiring intermittent systemic immune-
suppressive therapy for control and partial response to 
continuing treatment with antihistamines (Allegra) or 
sympathomimetics (Benadryl). 




CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for an 
initial 30 percent rating, and no more, for angioedema have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.10, 4.20, 4.21, 
4.118, Diagnostic Code 7825 (2008-2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 
30, 2008).  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The RO's September 2007 pre-rating notice letter described the 
evidence necessary to substantiate a claim for service 
connection, and met all of the requirements noted above; 
including informing the Veteran that it was ultimately his 
responsibility to see to it that any records pertinent to his 
claim were received by VA.  As for the issue of a higher initial 
rating for the Veteran's angioedema, in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that, upon receipt of an application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to substantiate, 
each of the five elements of the claim, including notice of what 
is required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  The RO's letter met 
the requirements of Pelegrini and Dingess.

Here, the Veteran is challenging the initial rating assigned 
following the grant of service connection.  In Dingess, the Court 
held that in cases where service connection has been granted and 
an initial disability rating and an effective date has been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 490-91.  Thus, because the notice that was provided 
before service connection was granted was legally sufficient, 
VA's duty to notify in this case has been satisfied.  Even so, 
the Board notes that, in the January 2009 statement of the case 
(SOC) and the October 2009 supplemental SOC (SSOC), the Veteran 
was later provided with information concerning the relevant 
diagnostic code and its application and the criteria for an 
extraschedular rating, and the Veteran has given testimony and 
made statements, to include through his representative, 
indicating actual knowledge of what would be required for a 
higher initial rating.

VA also has a duty to assist a claimant in obtaining evidence to 
substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159. VA met its duty to assist the Veteran.  VA made reasonable 
efforts to identify and obtain relevant records in support of the 
Veteran's claim for a higher initial rating.  38 U.S.C.A. § 5103A 
(a), (b), (c).  Specifically, the claims file contains evidence 
pertinent to this claim, including service treatment records, 
post-service private and VA treatment records and reports of VA 
examinations.  The Veteran also testified at a Travel Board 
hearing, where he indicated that his symptoms have been 
relatively stable for the past 10 years.  The Board acknowledges 
that, in May 2008, the Veteran filed an application for 
vocational rehabilitation; however, there is no indication that 
the Veteran has pursued this application, as he has a full-time 
position with the Army Corps of Engineers.  There is similarly no 
report or other indication that any associated records contain 
relevant medical reports not currently included in the claims 
file. Therefore, such records, if any, have not been sought.  
Thus, the Board finds that the examination report, along with the 
other evidence of record, is sufficient for rating purposes.  See 
Barr v. Nicholson, 21. Vet. App. 303 (2007).

Moreover, to the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with the appeal, given the favorable nature of the 
Board's decision, as he specifically stated that he would be 
satisfied with a 30 percent rating.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where the question for consideration is 
the propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of service 
connection to consider the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 12 
Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient.  Above all, 
a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.

Initially, the Board notes that the rating criteria for skin 
disorders were revised during the pendency of this appeal, 
effective October 23, 2008.  Since neither the Veteran nor his 
representative have asked that the October 2008 revisions be 
applied in this case, the revised rule specifically provides that 
the revised version will not apply to cases that were pending 
prior to the effective date of the regulation unless the claimant 
so requests.  In this regard, the Board notes that the October 
2008 revisions did not change the rating criteria for angioedema, 
which is rated analogous to urticaria under 38 C.F.R. § 4.118, 
Diagnostic Code 7825.  Moreover, as the October 2008 revisions 
primarily pertain to rating scars and disfiguration, in the 
absence of any evidence of scarring or disfiguration due to 
angioedema, the Board finds that Diagnostic Codes 7800 through 
7804 are not for application.  

The Veteran is currently assigned a 10 percent rating for his 
service-connected angioedema by analogy under 38 C.F.R. § 4.118, 
Diagnostic Code 7825, for urticaria.  See 38 C.F.R. § 4.20 (when 
an unlisted condition is encountered it will be permissible to 
rate it under a closely related disease or injury, in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous).  Under this diagnostic 
code, a 10 percent rating is warranted for recurrent episodes 
occurring at least four times during the past 12-month period, 
and; responding to treatment with antihistamines or 
sympathomimetics; a 30 percent rating is warranted for recurrent 
debilitating episodes occurring at least four times during the 
past 12-month period, and; requiring intermittent systemic 
immunosuppressive therapy for control; and a maximum 60 percent 
rating is warranted for recurrent debilitating episodes occurring 
at least four times during the past 12-month period despite 
continuous immunosuppressive therapy for control.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7825.

Considering the pertinent evidence in light of the above-noted 
criteria, and resolving all doubt in the Veteran's favor, the 
Board finds that the record more nearly supports the assignment 
of an initial rating of 30 percent for angioedema, and no more, 
since the award of service connection.

Service treatment records reflect that, beginning in December 
2003, the Veteran was treated for idiopathic angioedema multiple 
times, which was manifested by swelling and itching on top of his 
head, lips, tongue, hands, feet, and torso.  By an April 2008 
rating decision, the RO granted service connection for angioedema 
and assigned an initial 10 percent rating, effective January 1, 
2008.  This rating was based on an October 2007 pre-discharge VA 
general medical examination, during which the Veteran reported 
that, about five or six years earlier, he developed recurrent 
episodes where his hands and feet would swell up.  He also would 
develop bumps on his head and red splotches on his torso and his 
lips would swell.  The Veteran would have itching of his hands.  
He denied any trouble breathing and no abdominal pain.  The 
Veteran reported that these episodes would last until he was able 
to take Prednisone.  He currently took Allegra (60 mg) every 
morning and Benadryl as needed.  The Veteran stated that he had 
about four or five episodes a year.  There was no family history 
of angioedema.  The Veteran suspected that the vibration from 
flying airplanes might actually induce his angioedema.  The 
examiner added that the course of the Veteran's condition was 
chronic.  The total body surface area affected was estimated to 
be 50 percent; with the exposed body surface areas affected to be 
an estimated 100 percent.  As the Veteran's angioedema was not 
active the day of the examination, no photographs were indicated 
or taken.  No scars were noted on examination.  The assessment 
was history consistent with that of angioedema that was either 
idiopathic or vibration induced.

During his testimony, the Veteran indicated that, during the last 
twelve months he sought treatment for his angioedema five times-
three VA emergency room (ER) visits and two other times when he 
self-medicated with Prednisone.  He testified that his hands and 
feet generally swell and itch and are painful.  Sometimes his 
lips and tongue swell and he has bumps on his head.  He explained 
that he has not missed any work because of the type of job he has 
as it is mostly sedentary and does not require prolonged 
standing, walking or lifting.  If it did, his symptomatology 
would be more debilitating.  The Veteran monitors water levels 
for the Army Corps of Engineers, which means that he does not 
have to stand a lot or have to lift things.  However, he added 
that he cannot be promoted due to his angioedema as the next 
position up is the lot mechanic.  The Veteran testified that he 
took Allegra daily and that he took Prednisone during episodes of 
angioedema.  Generally, exacerbations happen five times a year 
and are alleviated by a course of Prednisone.  The Veteran added 
that his symptoms had been stable the last ten years and that it 
was difficult to schedule him for an examination during an active 
episode.

Post-service treatment records confirm that the Veteran was 
treated in a VA ER for exacerbations in January, March and July 
of 2009 and Prednisone was prescribed.  Private treatment records 
reflect treatment for exacerbations with Prednisone in May, June 
and December of 2008, and February 2010 and he continues to take 
Allegra daily and Benadryl as needed. 

Thus, the evidence reveals that, since the award of service 
connection, the Veteran's manifestations of angioedema have more 
nearly approximated recurrent episodes occurring at least four 
times during any past 12-month period, requiring intermittent 
systemic immunosuppressive therapy for control and partial 
response to continuing treatment with antihistamines (Allegra) or 
sympathomimetics (Benadryl).  The evidence nevertheless does not 
reflect recurrent debilitating episodes occurring at least four 
times during the past 12-month period despite continuous 
immunosuppressive therapy for control, so as to warrant a 60 
percent rating.   These findings have been consistent during this 
appeal, and there is no basis for a staged rating.  Fenderson, 
supra. 

In light of the above, and resolving all doubt in the Veteran's 
favor, the Board finds that, for the entire period under 
consideration, an initial 30 percent rating, and no more, is 
warranted for his service-connected angioedema.  

III. Other Considerations

The Board has considered whether the Veteran's angioedema 
warrants referral for extraschedular consideration.  The above 
determinations are based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities.  There is no 
showing that the Veteran's angioedema reflects so exceptional or 
unusual a disability picture as to warrant the assignment of an 
evaluation higher than the 30 percent rating already assigned on 
an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  There is 
no indication that this disability results in marked interference 
with employment (i.e., beyond that contemplated in the assigned 
evaluation) for the period under consideration.  The Veteran is 
currently employed full time with the Army Corps of Engineers.  
The Veteran has been able to perform his activities of daily 
living and testified that he has not lost any time at work 
because of his angioedema, which causes itching, swelling and 
some pain while sitting and working at his desk; however, it 
would prevent him from being promoted.  He has never been 
incapacitated or hospitalized because of his angioedema, so as to 
otherwise render impractical the application of the regular 
schedular standards.  Accordingly, referral for extraschedular 
consideration is not warranted at this time, as the current 
symptoms are contemplated by the schedular rating already 
assigned.  In the absence of evidence of such factors, the Board 
is not required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  

Finally, the Board notes that the record is negative for evidence 
that the Veteran is unemployable due to his angioedema.  In fact, 
the Veteran testified that he has a full-time job that 
accommodates his disability.  Therefore, remand or referral of a 
claim for a total rating due to individual unemployability (TDIU) 
is not necessary under the Court's ruling in Rice v. Shinseki, 22 
Vet. App. 447 (2009).



ORDER

An initial 30 percent rating for angioedema is granted, subject 
to the provisions governing the award of monetary benefits.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


